Citation Nr: 0119651	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  01-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Whether new and material evidence has been received to 
warrant reopening a claim of eligibility for Department of 
Veterans Affairs (VA) pension benefits.

ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of VA Regional Office (RO), located 
in Manila, Philippines.  In correspondence dated in March and 
August 1999, and December 2000, he was informed that his 
claim for pension benefits was being denied, as he did not 
have the type of service necessary to be eligible for receipt 
of such benefit. 

FINDINGS OF FACT

1.  The Board's December 1992 decision denying basic 
eligibility for nonservice-connected disability, of which the 
veteran was appropriately notified, was final.

2.  The submitted additional evidence subsequent to December 
1992 does not bear directly and substantially upon the matter 
of the type of service the veteran is recognized to have had; 
is cumulative and redundant; and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
matter at issue.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
of eligibility for VA pension benefits is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The veteran had certified military service as a member of the 
recognized guerrillas in the service of the Armed Forces of 
the United States from November 17, 1942 to December 8, 1944.

In December 1992 the RO informed the veteran of the denial of 
his claim on the basis of the certified report from Army 
Reserve Personnel Center's (hereinafter, "ARPERCEN") that 
the veteran had recognized guerrilla service, service which 
was not sufficient to render him eligible for the requested 
pension.  The veteran subsequently appealed and the Board 
issued a December 1992 decision affirming the RO's denial of 
his claim on the basis that he did not have qualifying 
service.  The veteran appealed to the Court; however, he did 
not respond to the show cause order for failure to file the 
necessary brief, and his claim was dismissed in January 1994 
for failure to prosecute his appeal. 

The veteran subsequently requested that his claim be reopened 
and supplied further statements advancing his contentions 
that his service with the recognized guerrillas made him 
eligible for the requested non-service connected disability 
pension.  In March 1999 the RO informed the veteran that such 
statements did not provide a basis for further action on his 
claim, and explained in a December 2000 letter the veteran's 
lack of legal entitlement to the requested benefit.  A 
statement of the case was issued in April 2001 explaining the 
relevant regulations governing the veteran's case, the 
evidence reviewed, and RO's decision not to reopen the claim. 

Pertinent Criteria & Analysis

An appeal consists of a timely filed written notice of 
disagreement and, after issuance of a statement of the case, 
a timely substantive appeal.  38 C.F.R. §§ 20.200, 20.302 
(2000).  Absent an appeal, the decision of the rating agency 
and/or agency of original jurisdiction, shall be final at the 
time written notification of the decision is issued in 
accordance with 38 U.S.C.A. §§ 5104, 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to 
revisions on the same factual basis except as provided by 
regulation.  38 C.F.R. § 3.105 (2000).  The Court has held 
that 38 U.S.C.A. § 5108, providing for reopening of claims 
for veteran's benefits if new and material evidence is 
presented, applies to the reopening of claims that originally 
were disallowed because the claimant's veteran status was not 
established, overruling Laruan v. West, 11 Vet. App. 80 
(1998) and Sarmiento v. Brown, 7 Vet. App. 80 (1994).  See 
D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  
Accordingly, if new and material evidence is presented or 
secured with respect to this claim regarding eligibility for 
benefits, the Secretary is required to reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108 (West 
1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Court noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

The issue in this matter is whether the veteran's military 
service is sufficient to render him eligible for non-service 
connected disability pension. Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(c) and (d) (emphasis added).  Active service 
will be the period certified by the service department.  38 
C.F.R. § 3.9(a) and (d) (2000).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).  The Court has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2000).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2000).

The evidence submitted at the time of the last final denial 
included certification of recognized guerilla service from 
the appropriate service department and lay statements, which 
chronicled the veteran's military service.  Since the last 
final rating decision, the veteran has not submitted 
additional material or evidence, which would suggest that 
there has been any change in matters having a bearing upon 
the veteran's recognized service or that re-certification 
with the service department would be instrumental or 
appropriate in a further effort at development of his claim.  
Rather, he has supplied statements arguing the matter of his 
eligibility that are reiterative of earlier expressed 
statements or, quite simply, have no legal bearing.  Without 
more, the Board is bound by the finding of the service 
department, which determined that the veteran had only 
recognized guerrilla service.  Such service is not a basis 
which would render him eligible for non-service connected 
disability pension.  Therefore, the presented information is 
cumulative or redundant; and/or by itself or in connection 
with evidence previously assembled, is not significant such 
that it must be considered in order to fairly decide the 
merits of the claim.  In short, the veteran has not submitted 
new and material evidence sufficient to reopen the claim and 
the claim must be denied.  Sabonis, 6 Vet. App. at 430; 
Hodge, 155 F.3d. at 1363; 38 C.F.R. §§  3.105, 3.156(a).  

ORDER

No new and material evidence having been presented, the claim 
of basic eligibility for pension benefits is not reopened and 
the appeal is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

